ON MOTION
DYK, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the judgment of the United States Court of Appeals for Veterans Claims and remand for further proceedings. The Secretary states that Jose D. Ramos-Rivera consents.
The Board of Veterans Appeals denied Ramos-Rivera’s claim for service connection for gastroesophageal reflux disease. The Court of Appeals for Veterans Claims affirmed the Board’s decision, determining that Ramos-Rivera was not entitled to a medical opinion pursuant to 38 U.S.C. § 5103A(d). Ramos-Rivera appealed.
The Secretary states that he “agree[s] with Mr. Ramos-Rivera that the Veterans Court’s holding that obtaining ‘a medical opinion is not mandatory under [section]
5103A(d) because there is no competent medical evidence that an ‘event, disease, or injury occurred in service,” is contrary to the plain meaning of the statute.” The court agrees.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted. The judgment of the Court of Appeals is vacated and the case is remanded for further proceedings.
(2) Each side shall bear its own costs.